Title: To Benjamin Franklin from a Committee of Philadelphia Tradesmen, 13 November 1771
From: Committee of Philadelphia Tradesmen
To: Franklin, Benjamin


Sir Philadelphia Novr 13th 1771
We received your Favour of July 29th with a Copy of Yours dated Augst 28th 1770 as also the Pamphlet, by the Hands of our faithful Friend Capt. Falconer. We still regret the Loss of the Original of Augst 28th in due Time; for notwithstanding the Honest and sincere Endeavours of the Tradesmen &c. could not possibly withstand the Torrent of Corruption, and self Interest then Predominant; we really believe your just and spirited Sentiments communicated to us, would have been a means of inspiring Us, and some of our Noble and Patriotic Friends amongst the Merchants with fresh Courage, to have held out (at least) a few Months longer; which possibly might have had the desired Effect. We are happy however in reflecting that our Attempts though unsuccessful, have met with your Approbation: and though the Mechanic’s are Censured and Despised for attempting to judge or intermeddle in any Public Affairs; Yet we are determined to pursue One steady Plan, of embracing every Opportunity of doing real Service, to our most Gracious Sovereign, and our fellow Subjects; and with [all the] Prudence and Moderation we are capable off, to [resist ev]ery Attempt made to Oppress us, or Violate our [rights and liber]ties. We are much Obliged to You for the [torn: service you?] have done Us in Writing your Sentiments so [candidly? We as]sure You that we shall be always ready to [torn] and that no part of your Letters shall [be allowed out?] of our Hands.
The Pamphlet you have been pleased to favour us with is much esteemed and we have taken the Liberty of committing it to the Press here without giving the Printer the least hint from whom it came being convinc’d it will be of infinite Service in the American Colonies. We pray that you may long live the Illustrious Patriot of America and that your Strenuous Endeavours for the Service of Your Country may be Crowned with immortal Success. We remain Sir Your most Respectful and faithful Friends and Well Wishers
The Committee of Tradesmen &cSign’d by Order of the Committee Joseph [Stiles]
P.S Wm. Masters being indispos’d Capt. Jos Stiles Plac’d in the Chair Willm Thorne Secy

 Addressed: To / Doctor Benjamin Franklin Esqr / London / per Favour of / Capt Falkner.
